CEREUS BOGUS S26 FISH Oster Beate

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x
UNITED STATES OF AMERICA
WAIVER OF RIGHT TO BE
Me PRESENT AT CRIMINAL
PROCEEDING
TYRONE DAVIS,
Defendant. 13 -CR- 986 (LTS)

 

Check Proceeding that Applies
X Arraignment

| have been given a copy of the Probation Department's Violation of Supervised Release
Report (“Violation Report”) containing the charges against me and have reviewed it with
my attorney. | understand that | have a right to appear before a judge in a courtroom in
the Southern District of New York to confirm that | have received and reviewed the
Violation Report and to have the Violation Report read aloud to me if | wish. By signing
this document, | wish to advise the court of the following. | willingly give up my right to
appear in a courtroom in the Southern District of New York to advise the court that:

1) | have received and reviewed a copy of the Violation Report.
2) | do not need the judge to read the Violation Report aloud to me.

Date: Tyrone Davis - by Steven Brill, Attorney

 

Signature of Defendant

Tyrone Davis

 

Print Name

| hereby affirm that | am aware of my obligation to discuss with my client the charges contained
in the Violation Report, my client’s rights to attend and participate in the criminal proceedings
encompassed by this waiver, and this waiver form. | affirm that my client knowingly and

voluntarily consents to the proceedings being held in my client’s physical absence.

tavern Bridle Accepted:

Signature of Defense Counsel

 

 

Steven Brill Signature of Judge
Print Name

 

Date:

DAVIS - VSR SCH ORD 3.16.21.DOCXx VERSION MARCH 11, 2021 4
ol SG Mess TS BeeUMERL S26 ENS Osha cuapestote

X Entry of Admission of Specification(s) of Violation

I am aware that I have been charged with violations of conditions of my supervised release.
I have read the Probation Department’s Amended Violation Report, dated 3/15/21 ,
containing the supervised release violation charges against me and have consulted with my
attorney about those charges. I have decided that I wish admit to certain charged violations.
I understand I have a right to appear before a judge in a courtroom in the Southern District
of New York to enter my admission(s) and to have my attorney beside me as J do. I am
also aware that the public health emergency created by the COVID-19 pandemic has
interfered with travel and restricted access to the federal courthouse. I have discussed these
issues with my attorney. By signing this document, I wish to advise the court that |
willingly give up my right to appear in person before the judge to enter my admission(s).
By signing this document, I also wish to advise the court that I willingly give up any right
I might have to have my attorney next to me as I enter my admission(s) so long as the
following conditions are met. I want my attorney to be able to participate in the proceeding
and to be able to speak on my behalf during the proceeding. | also want the ability to speak
privately with my attorney at any time during the proceeding if I wish to do so.

 

 

Date: Tyrone Davis, by Steven Brill, Attorney Tyrone Davis, By Steven Brill, Attorne:
Print Name Signature of Defendant
X Sentence

I understand that I have a right to appear before a judge in a courtroom in the Southern
District of New York at the time of my sentence and to speak directly in that courtroom to
the judge who will sentence me. I am also aware that the public health emergency created
by the COVID-19 pandemic has interfered with travel and restricted access to the federal
courthouse. I do not wish to wait until the end of this emergency to be sentenced. I have
discussed these issues with my attorney and willingly give up my right to be present, at the
time my sentence is imposed, in the courtroom with my attorney and the judge who will
impose that sentence. By signing this document, I wish to advise the court that I willingly
give up my right to appear in a courtroom in the Southern District of New York for my
sentencing proceeding as well as my right to have my attorney next to me at the time of
sentencing on the following conditions. I want my attorney to be able to participate in the
proceeding and to be able to speak on my behalf at the proceeding. | also want the ability
to speak privately with my attorney at any time during the proceeding if] wish to do so.

Date: Tyrone Davis, by Steven Brill, Attorney Tyrone Davis, by Steven Brill, Attorney
Print Name Signature of Defendant

 

 

I hereby affirm that I am aware of my obligation to discuss with my client the charges against my
client, my client’s rights to attend and participate in the criminal proceedings encompassed by this

DAVIS - VSR SCH ORD 3.16.21 .DOCXx VERSION MARCH 11, 2021 5
CesSeli PCRS AS Becument $3é Filed OHihel mapedtotlc?

waiver, and this waiver and consent form. | affirm that my client knowingly and voluntarily
consents to the proceedings being held with my client and me both participating remotely.

Date: Steven Brill Stevan Erlh
Print Name Signature of Defense Counsel

 

 

Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter
also translated this document, in its entirety, to the defendant before the defendant signed it. The
interpreter’s name is:

 

Date:

 

Signature of Defense Counsel

Accepted: 7-2

Sighature of Judge
Date: 3 \y| Dy

 

DAVIS - VSR SCH ORD 3.16.21.D0CX VERSION MARCH 11, 2021 6
